DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (US 2010/0073025) in view of Ohta (US 2011/0194221).
Tanamoto et al. discloses a product-sum operation device comprising a product operator and a sum operator,
	wherein the product operator includes a plurality of product operation element connected to same line connected to the sum operator,
	each of the plurality of product operation elements is a resistance change element (MRAMs, [0135] – [0144]),
	the sum operator includes a sum of outputs from the plurality of product operation elements.  Note [0041]-[0051], [0135]-[0144], Figures 1, 7-8, and 17-18 of Tanamoto et al.
Tanamoto et al. does not disclose the resistance change element includes a fuse portion, and the fuse portion is disconnected when a malfunction which increases an output current from the resistance change element has occurred in the resistance change element.  However, Ohta discloses a resistance change element (11-14, 21-24), comprising MRAMs, TMRs, etc., includes a fuse portion (P1,P2) and the fuse portion is disconnected when a malfunction which increases an output current from the resistance change element has occurred in the resistance change element when detecting by a detector.  Note Figures and [0002], [0036] – [0063], [0069] – [0070], [0083] of Ohta.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the resistance change element of Tanamoto et al. including TMR, such as taught by Ohta since TMR and MRAM are commonly used as the resistance change elements and they are interchangeable.  The combination of Tanamoto et al. and Ohta discloses TMR including a fuse portion and the fuse portion is disconnected when a malfunction which increases an output current from the resistance change element has occurred in the resistance change element.

Regarding claim 2, Tanamoto et al. and Ohta disclose the output current from the resistance change element after the fuse portion is disconnected is smaller than the output current from the resistance change element during normal operation of the resistance change element [0057]-[0061].

Regarding claim 3, Tanamoto et al. and Ohta disclose the resistance change element has a write terminal, a common terminal, and a read terminal (Figures).

Regarding claim 4, Tanamoto et al. and Ohta disclose the fuse portion is included in the read terminal (Figures).

Regarding claim 5, Tanamoto et al. and Ohta disclose the fuse portion is included in the common terminal (Figures).

Regarding claim 6, Tanamoto et al. and Ohta disclose the resistance change element is a magnetoresistance effect element exhibiting a magnetoresistance effect, and
the magnetoresistance effect element includes:
a magnetization free layer (15) having a domain wall;
a magnetization fixed layer (17b) whose magnetization direction is fixed; and
a nonmagnetic layer (16) sandwiched between the magnetization free layer and the magnetization fixed layer (Figures).

Regarding claim 7, Tanamoto et al. and Ohta disclose the read terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fused portion in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion, and
	a cross-sectional area of the fuse portion perpendicular to a direction in which the output current flows is smaller than a cross-sectional area of the wiring portion perpendicular to the direction in which the output current flows [0057]-[0081] and Figures.

Regarding claim 8, Tanamoto et al. and Ohta disclose the read terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fused portion in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion, and
	the fuse portion is more easily disconnected than the wiring portion when a malfunction which increases the output current has occurred in the resistance change element [0057]-[0081] and Figures.

Regarding claim 9, Tanamoto et al. and Ohta disclose the read terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fused portion in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion, and
	a melting point of a material of the fuse portion is lower than a melding point of a material of the wiring portion [0057]-[0081] and Figures.

Regarding claim 10, Tanamoto et al. and Ohta disclose the resistance change element further includes a write terminal, a common terminal, and a read terminal, and
	the fused portion is disposed closer to the read terminal than the magnetization fixed layer is.

Regarding claim 11, Tanamoto et al. and Ohta disclose the device further comprises a via, the via connects between the write terminal or the common terminal and the resistance change element, or connects between the read terminal and the resistance change element,
	the via includes a small-diameter portion and a large-diameter portion,
	the output current flows through the small-diameter portion and the large-diameter portion in an order of the small-diameter portion and the large-diameter portion or in an order of the large-diameter portion and the small-diameter portion, and
	the small-diameter portion functions is the fuse portion [0057]-[0081] and Figures.

Regarding claim 12, Tanamoto et al. and Ohta disclose the common terminal includes a small-diameter portion and a large-diameter portion,
	the output current flows through the small-diameter portion and the large-diameter portion (P1,P2,L11,L12) in an order of the small-diameter portion and the large-diameter portion or in an order of the large-diameter portion and the small-diameter portion, and
	the small-diameter portion functions is the fuse portion [0057]-[0081] and Figures.

Regarding claim 13, Tanamoto et al. and Ohta disclose the common terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fuse portion  (P1,P2,L11,L12) in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion, and a cross-sectional area of the fuse portion perpendicular to a direction in which the output current flows is smaller than a cross-sectional area of the wiring portion perpendicular to the direction in which the output current flows [0057]-[0081] and Figures.

Regarding claim 14, Tanamoto et al. and Ohta disclose the common terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fuse portion in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion (P1,P2,L11,L12), and
	the fuse portion is more easily disconnected than the wiring portion when a malfunction which increases the output current has occurred in the resistance change element [0057]-[0081] and Figures.

Regarding claim 15, Tanamoto et al. and Ohta disclose the common terminal further includes a wiring portion,
	the output current flows through the wiring portion and the fuse portion in an order of the wiring portion and the fuse portion or in an order of the fuse portion and the wiring portion, and
	a melting point of a material of the fuse portion is lower than a melting point of a material of the wiring portion [0057]-[0081] and Figures.

Regarding claim 16, Tanamoto et al. and Ohta disclose the device further comprise a via and a low-melting-point material layer,
	the via and the low melting point material layer connect between the write terminal or the common terminal and the resistance change element, or connects between the read terminal and the resistance change element,
	the output current flows through the via and the low-melting-point material layer in an order of the via and the low-melting-point material or in an order of the low-melting-point material layer and the via, and
	the low-melting-point material layer functions is the fuse portion [0057]-[0081] and Figures.

Regarding claim 17, Tanamoto et al. and Ohta disclose the device further comprise a via,
	the via connects between the write terminal or the common terminal and the resistance change element, or connects between the rea terminal and the resistance change element,
	the via includes a wiring material portion and a low-melting-point material portion having a lower melting point than the wiring material portion,
	the output current flows through the wiring material portion and the low-melting-point material portion in an order of the wiring material portion and the low-melting-point material portion or in an order of the low-melting-point material portion and the wiring material portion, and
	the low-melting-point material portion functions is the fuse portion [0057]-[0081] and Figures.

Regarding claim 20, Tanamoto et al. and Ohta disclose a method for using the product-sum operation device according to Claim 1, the method comprising;
	a first step of applying a voltage higher than a read voltage of the resistance change element to each of the plurality of product operation elements; and
	a second step of applying the read voltage to at least one of the plurality of product operation elements.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al. (US 2010/0073025) in view of Ohta (US 2011/0194221) and further in view of Burr et al. (“Neuromorphic computing using non-volatile memory”, of record).
Regarding claims 18-19, Tanamoto et al. and Ohta discloses the claimed invention including the product-sum operation device having the non-volatile memory as explained in the above rejection.  Tanamoto et al. and Ohta do not disclose the product-sum operation device having the non-volatile memory is used in the neuromorphic device.  However, Burr et al. discloses a non-volatile memory is used in a neuromorphic computing device.  Note Sections 3-4 of Burr et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form to integrate the product-sum operation device of Tanamoto et al. and Ohta having the non-volatile memory into the neuromorphic computing device, such as taught by Burr et al. in order to provide compact, low-power and efficient way to integrate a large number of incoming signals to perform the desired function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897